815 A.2d 1292 (2003)
In re Liss Marie MACCI, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 02-BG-89.
District of Columbia Court of Appeals.
Decided January 30, 2003.
Before TERRY and GLICKMAN, Associate Judges, and KING, Senior Judge.
PER CURIAM:
Respondent Lisa Marie Macci was reprimanded by the Supreme Court of Florida on December 6, 2001, for violating the laws of the State of Hawaii by getting married in Hawaii while separated from but still married to someone else. See Florida Bar v. Macci, 804 So.2d 331 (Fla.2001). The Board on Professional Responsibility ("the Board") recommends reciprocal discipline of a public censure.
A public censure is functionally equivalent to the public reprimand issued by the Supreme Court of Florida. In re Kirkiles, 779 A.2d 357 (D.C.2001). Neither Bar Counsel nor respondent objects to the Board's report and recommendation. Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board's recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992); D.C. Bar R. XI, § 11(f). Accordingly, it is
ORDERED that Lisa Marie Macci be, and hereby is, publicly censured.
So ordered.